Citation Nr: 0211910	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



INTRODUCTION

The veteran served on active duty from April 1978 to 
September 1992. This matter comes on appeal from a decision 
of the Waco VA Regional Office.
FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim, and all reasonable development 
necessary for the disposition of the instant case has been 
completed.

2.  The veteran died in June 1997 at the age of 42 due to 
liver failure as a consequence of renal failure.

3.  Liver and renal failure were etiologically related to 
alcohol abuse by the veteran.

4.  A chronic psychiatric disorder, first manifested 
subsequent to service, in part by alcohol abuse, arose from 
traumatic experiences therein.


CONCLUSION OF LAW

A disability incurred in service contributed to the cause of 
the veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1310, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate her claim in a statement of the case and 
supplemental statement of the case. The appellant has not 
identified any additional evidence which would assist in 
deciding her claim. The Board finds that further development 
is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the appellant was provided the necessary information on 
which to substantiate her claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b). In the case of contributory cause of death it must 
be shown that it contributed substantially or materially; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.


Analysis

The veteran died in June 1997 at the age of 42 due to liver 
failure as a consequence of renal failure.  The appellant 
essentially contends that the veteran had developed post-
traumatic stress disorder (PTSD) as a result of inservice 
experiences and that alcohol abuse which led to the fatal 
liver and renal failure was associated with the PTSD. The 
Board, in most respects, agrees.

Initially, the Board observes that the veteran's service 
medical records cannot be located. Post-service VA medical 
records disclose that the veteran sought treatment as early 
as October 1993 for psychiatric problems, including 
nightmares, depression, and anxiety, which he attributed to 
inservice experiences. In October 1995, PTSD was diagnosed 
following an examination by a VA psychologist; the stressors 
supporting this diagnosis apparently occurred during the 
veteran's service in the Persian Gulf. Probable PTSD, as well 
as hepatitis, probably secondary to alcohol abuse, were 
diagnosed on general medical examination that same day. The 
veteran received a session of individual therapy from a VA 
social worker in December 1995, at which time he reportedly 
discussed the content of traumatic events which led to his 
PTSD. The veteran evidently received no subsequent treatment 
for his psychiatric condition. 

Records from the veteran's terminal hospitalization at the 
Baylor Medical Center at Grapevine reveal that he was 
admitted in June 22, 1997, with liver, kidney, and pulmonary 
failure, and severe lactic acidosis. His liver failure was 
attributed to alcohol abuse. The veteran died on June [redacted], 
1997; the final diagnoses included liver and renal failure. 

In retrospect, the evidence strongly suggests that a chronic 
psychiatric disorder had its onset shortly after the 
veteran's discharge from service, and that the roots of this 
condition, possibly PTSD, were in service. The absence of the 
veteran's service medical records and his apparent failure to 
seek treatment for his psychiatric problems after December 
1995 necessarily makes any conclusion speculative to some 
degree. It is well-recognized, however, the alcohol abuse can 
be a manifestation of chronic psychiatric illness. Resolving 
the benefit of the doubt in favor of the appellant, the Board 
finds that the veteran did have a chronic psychiatric 
disability, manifested by alcohol abuse, which was related to 
his period of military duty. As alcohol abuse has been 
determined to be the cause of the liver and renal failure 
which took the veteran's life, service connection for the 
cause of his death is warranted. 38 U.S.C.A. §§ 1101, 1110, 
1310, 5107; 38 C.F.R. §§ 3.303, 3.312.   



ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

